DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/08/2022 directed towards newly added limitations to the amended claims have been fully considered but they are not persuasive in view of the new grounds of rejection (i.e., with regard to the housing) presented herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 and 11-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 and 13 recite “the at least one capacitor extending across the opening”. However newly amended limitations to claim 1 seems to preclude the capacitor from extending across the opening as shown in FIGS. 1-3 of the drawings of the instant application. Thus it is unclear what is meant to be encompassed by the claim limitation and a skilled artisan could not appropriately determine the metes and bounds of the claim limitation.
Claim 11 recites “at least one capacitor” which is indefinite because it causes confusion as to whether an additional capacitor is being inferred or the same capacitor as in claim 1 since the limitation does not seek antecedent basis from the at least one capacitor of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 10-11, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10103445 B1 (hereinafter “Gregoire”).
Claim 1: Gregoire teaches an apparatus comprising: a housing (e.g., see 100, 101, 104, 105, 204 in FIGS. 1-8); and a circuit comprising an inductor (e.g., an inductance of 105 and/or 101) and at least one capacitor (e.g., a capacitance of plates 201 and/or see capacitors 202, see Col. 4, Lns. 63-69; alternatively see 801 and/or 802 in embodiment of FIG. 8) in electrical communication with the inductor, the circuit having a resonance frequency (the circuit comprising a resonant circuit, e.g., see Col. 4, Lns. 42-58; further see MPEP §§ 2112.01, 2114) and bounding a non-electrically-conductive region (e.g., see circuit bounding the cavity 100 and/or 204) of the housing, wherein the circuit is configured to be operable as an antenna (e.g., the circuit comprising antenna), the at least one capacitor comprising: a first end (e.g., see an end of 201, 202, 801, 802 or any combination of 201, 202, 801, 802: i.e., an end of 201 in contact with 105 in FIG. 2 or an end of 802 in contact with 105 in FIG. 8) in electrical communication with a first portion of the inductor at a surface of the housing (e.g., an end of 105 at a surface of 204 as shown); and a second end spaced from the first end and spaced from a second portion of the inductor at the surface of the housing (e.g., see another end of 201, 202, 801, 802 or any combination of 201, 202, 801, 802 not contacting and spaced from another end of 105 at a surface of 204: i.e., the other end of 201 not in contact with and spaced from another end of 105 in FIG. 2 or the other end of 802 not in contact and spaced from the other end of 105 in FIG. 8).
Claim 3: Gregoire teaches the apparatus of claim 1, wherein the inductor comprises an electrically conductive portion of the housing (e.g., see 101, 105), the non-electrically-conductive region within the electrically conductive portion (e.g., see 100 or 104, 204 within 105 as shown).
	Claim 4: Gregoire teaches the apparatus of claim 3, wherein the non-electrically-conductive region is planar (e.g., see 104, 204 being planar).
	Claim 5: Gregoire teaches the apparatus of claim 3, wherein the electrically conductive portion of the housing comprises a portion of at least one surface of the housing (e.g., wherein 101, 105 is a surface of the housing).
	Claim 6: Gregoire teaches the apparatus of claim 3, wherein, during operation of the apparatus, the electrically conductive portion of the housing is at an electrical reference voltage of the apparatus (e.g., part of housing serving as a ground reference voltage, see reference end of voltage 602 connected to 105 in FIG. 6).
	Claim 7: Gregoire teaches the apparatus of claim 1, wherein the non-electrically-conductive region of the housing comprises a dielectric material selected from the group consisting of: air, ceramic, plastic, and polymer (e.g., see 100 being an air cavity or see Col. 6, Lns. 31-41).
	Claim 8: Gregoire teaches the apparatus of claim 7, wherein the non-electrically-conductive region of the housing comprises a cavity (e.g., see 100) comprising air (100 being a cavity) and an opening at a surface of the housing (e.g., see opening between 101-1 or opening between 201), the at least one capacitor extending across the opening (201, 202, 801, 802 extending across opening).
	Claim 10: Gregoire teaches the apparatus of claim 1, further comprising a controller spaced from the housing, the controller configured to wirelessly transmit electromagnetic signals to the circuit, to receive wirelessly transmitted electromagnetic signals from the circuit, or both (inherently, there must be a controller/transceiver for transmitting and receiving wireless signals to the antenna of Gregoire in order to utilize it for any communication whatsoever, i.e., signal to cable 106).
	Claim 11: Gregoire teaches the apparatus of claim 1, wherein the inductor comprises a portion of an electrically conductive layer (e.g., 105 being a conductive layer); the non-electrically-conductive region of the housing comprises a dielectric region within the electrically conductive layer (e.g., 104, 204 being dielectric within 105); and at least one capacitor in electrical communication with the electrically conductive layer to form the circuit having a resonance frequency and configured to be operable as an antenna (Id.).
	Claim 13: Gregoire teaches the apparatus of claim 11, wherein the dielectric region comprises a cavity substantially circumscribed by the electrically conductive layer (e.g., see cavity 100) and comprising an opening at a surface of the electrically conductive layer (e.g., see opening between 101-1 or opening between 201 at a surface of 105, 101-1), the at least one capacitor extending across the opening (e.g., see 201, 202, 801, 802 extending across opening).
	Claim 15: Gregoire teaches the apparatus of claim 11, further comprising a controller spaced from the circuit, the controller configured to wirelessly transmit electromagnetic signals to the circuit, to receive wirelessly transmitted electromagnetic signals from the circuit, or both (inherently, there must be a controller/transceiver for transmitting and receiving wireless signals to the antenna of Gregoire in order to utilize it for any communication whatsoever, i.e., signal to cable 106).
Claim 21: Gregoire teaches the apparatus of claim 1, wherein the at least one capacitor extends along a boundary of the non-electrically-conductive region (e.g., see 201, 202, 801, 802 extending across boundary of 104, 204).
Claim 22: Gregoire teaches the apparatus of claim 1, further comprising a first electrical conduit in electrical communication with the second end of the at least one capacitor and a second electrical conduit in electrical communication with the second portion of the inductor (e.g., see first conduit between 602 and 601 connected to 103/202 in FIG. 6 and second conduit between 105 and 602 in FIG. 6 connected to 105).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregoire.
Claims 2 and 12: Gregoire does not explicitly teach wherein the apparatus comprises an electronic device selected from the group consisting of: a medical device, an auditory prosthesis, a hearing aid, a cochlear implant system, a component of an auditory prosthesis, a sound processor of an auditory prosthesis, an actuator of an auditory prosthesis, a magnetic coupler of an auditory prosthesis, a microphone of an auditory prosthesis, a battery, and a rechargeable battery.
	However the Examiner takes Official/Judicial Notice that implementation of cavity antennas within at least one within the group is ‘old and well-known’ in the art.
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement the antenna of Gregoire for use within the group listed in order to form an application of the antenna within any number of use cases of the listed group, e.g., within a hearing aid or cochlear implant system for communication of wireless signals to/from the apparatus.
	Claims 9 and 14: Gregoire does not explicitly teach wherein the resonance frequency is in a range between 2 GHz and 6 GHz.
	However the Examiner takes Official/Judicial Notice that the use of antennas in a range between 2 GHz and 6 GHz is ‘old and well-known’ in the art.
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement a range within the range between 2 GHz and 6 GHz for the antenna of Gregoire for application of the antenna within that range for use in, e.g., a Wi-Fi application at 2.4 GHz or 5.2 GHz. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.P/Examiner, Art Unit 2845                                                                                                                                                                                                        
/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845